DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This is a final office action in response to Applicant's remarks and amendments filed on 4/23/2021.  Claims 1 and 9 are currently amended.  Claims 5 and 8 are cancelled.  Claims 10-11 are newly added.  Claims 1-4, 6-7 and 9-11 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (WO 2014/106954 A1 – see IDS; machine translation attached) in view of Shinohara (JP 2000-030686 A; foreign copy and machine translation provided).
Regarding Claims 1-3 and 10, Yoshiaki discloses an electrode [p. 3, line 107], comprising:
a current collector [p. 3, lines 110-113];
an electrode mixture layer (electrode active material layer) [p. 3, lines 110-113]; and

wherein the insulating layer comprises a polyimide (i.e., imide polymer including polyimide in the main chain) [p. 3, lines 107-109, pp. 4, line 163 – p. 5, line 166] and an aromatic compound (e.g., 3,3', 4,4'- biphenyltetracarboxylic acid) having an electron donating group and an organic acid group, biphenyl being the electron donating group as the alkyl group (claim 3) and tetracarboxylic acid being the organic group as the carboxylic acid group (claim 2)) [p. 7, lines 276-287].
Yoshiaki fails to explicitly teach wherein the insulating layer further comprises an insulating filler.  Yoshiaki teaches that when the insulating layer comprises a large amount of insulating filler (i.e., fine particles including alumina and silica) in order to form pores, adhesiveness between the active material layer and the insulating layer is low and stress relaxation due to change in the volume of the active material is not sufficient [p. 1, line 29 – p. 2, line 49].   However, Shinohara, from the same field of endeavor, discloses a separator for a battery comprising a polyimide, an aromatic compound (e.g., paraphenylene-4, 4'-biphenylenedicarboxylic acid) having an electron donating group and an organic acid group, and an insulating filler (i.e., ceramic powder including metal nitrides, or metal oxides such as alumina, silica, titanium oxide, zirconium oxide, etc.) [Shinohara – pars. 0015-27].  Shinohara teaches, while the polymer (i.e., formed by polyimide and aromatic compound reaction) exhibits no deterioration in strength at about a temperature of 200oC and keeps its shape without thermal decomposition at about 300oC, the ceramic powder insulating filler exhibits no deterioration in strength at about 1000oC and is excellent in heat resistance such that a battery using such a separator may continue to operate the shutdown function even if the battery temperature rises due to a short circuit, further improving safety [Shinohara – par. 0065].  Moreover, Shinohara teaches that the ceramic powder may be included in the separator in a range of 1% by weight to 50% by weight to effectively promote ion permeability and control handling of the separator so as not to become brittle (i.e., to control compressive and tensile (claim 10).
Regarding Claim 4, Yoshiaki teaches wherein the electrode mixture layer comprises at least one binder including polyvinylidene fluoride [p. 4, lines 155-160].
Regarding Claim 6, modified Yoshiaki renders obvious wherein a content of the insulating filler is 10 mass% or more of the insulating layer (refer to rejection of claim 1).
Regarding Claim 7, Yoshiaki teaches a battery comprising the electrode according to claim 1 [p. 3, line 107].
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (WO 2014/106954 A1 – see IDS; machine translation attached) in view of Shinohara (JP 2000-030686 A; foreign copy and machine translation provided) and Matsuda (US 2007/0099081 A1).
Regarding Claims 9 and 11, Yoshiaki teaches a method of producing an electrode comprising an insulating layer (ion-permeable porous layer) [p. 6, lines 222-233], the method comprising the steps of:
applying a polyamic acid solution (i.e., imide-based coating liquid/solution of a polyamic acid solution) comprising a polyamic acid, an aromatic compound having an electron donating group and an 
heat-treating the electrode [p. 9, lines 341-343].
Yoshiaki fails to teach: (1) wherein the polyamic acid solution further contains an insulating filler; and (2) heat-treating the electrode is performed at a temperature of 180oC or less.
Pertaining (1) above, Yoshiaki teaches that when the polyamic solution for forming the insulating layer comprises a large amount of insulating filler (i.e., fine particles including alumina and silica) in order to form pores, adhesiveness between the active material layer and the insulating layer is low and stress relaxation due to change in the volume of the active material is not sufficient [p. 1, line 29 – p. 2, line 49].   However, Shinohara, from the same field of endeavor, discloses a separator for a battery comprising a polyimide, an aromatic compound (e.g., paraphenylene-4, 4'-biphenylenedicarboxylic acid) having an electron donating group and an organic acid group, and an insulating filler (i.e., ceramic powder including metal nitrides, or metal oxides such as alumina, silica, titanium oxide, zirconium oxide, etc.) [Shinohara – pars. 0015-27].  Shinohara teaches, while the polymer (i.e., formed by polyimide and aromatic compound reaction) exhibits no deterioration in strength at about a temperature of 200oC and keeps its shape without thermal decomposition at about 300oC, the ceramic powder insulating filler exhibits no deterioration in strength at about 1000oC and is excellent in heat resistance such that a battery using such a separator may continue to operate the shutdown function even if the battery temperature rises due to a short circuit, further improving safety [Shinohara – par. 0065].  Moreover, Shinohara teaches that the ceramic powder may be included in the separator in a range of 1% by weight to 50% by weight to effectively promote ion permeability and control handling of the separator so as not to become brittle (i.e., to control compressive and tensile strength thereof as (claim 11).
Pertaining (2) above, Yoshiaki teaches heat-treating the polyamic solution at 250 to 350 oC to convert polyamic acid into polyimide [p. 9, lines 341-342, p. 12, lines 481-488].  Matsuda, from the same field of endeavor, teaches forming a polyamic acid solution comprising a polyamic acid, an aromatic compound having an electron donating group and an organic acid group, and a solvent to an electrode, and heat-treating the electrode at a temperature from 80oC to 450oC in order to cause imidization polymerization reaction of the polyamic acid and the aromatic compound to proceed [Matsuda – pars. 0052-54].  That is, an ordinary skilled artisan would readily appreciate that the heat-treatment step of Yoshiaki to convert polyamic acid into polyimide is not restriction to such high temperatures of 250 to 350 oC.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to an ordinary skilled artisan to have employed the teachings of Matsuda to have modified the method of Yoshiaki to perform the heat-treatment of the electrode at a temperature ranging from 80oC to 450oC in order to cause imidization polymerization reaction of the polyamic acid and the aromatic compound without undue experimentation and with a reasonable expectation of success, the temperature range of oC to 450oC overlapping the claimed range of 180oC or less, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724                                                                                                                                                                                          -